Citation Nr: 0605059	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  99-06 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
August 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 decision by which service 
connection for PTSD was denied.  A notice of disagreement 
(NOD) was received in February 1999, and a statement of the 
case (SOC) was issued in March 1999.  A substantive appeal 
was received from the veteran in March 1999.

In August 2001, the veteran presented testimony during a 
hearing before a Member of the Board (now Veterans Law Judge) 
at the RO in Boston, Massachusetts; a transcript of that 
hearing is of record

In December 2001, the Board recharacterized the issue on 
appeal as on the title page, and remanded the expanded claim 
to the RO afford due process and for other development.  
Following its completion of the Board's requested actions, 
the RO continued the denial of the veteran's claim (as 
reflected in a March 2005 and a June 2005 supplemental SOC 
(SSOC)) and returned this matter to the Board for further 
appellate consideration.

In 2003, the claims file was transferred to the RO in White 
River Junction, Vermont.

In October 2005, the Board notified the veteran that the 
Veterans Law Judge who conducted the August 2001 Board 
hearing was no longer employed at the Board and that the 
veteran had the right to another Board hearing.  As, to date, 
the veteran has not responded to the Board's letter, the 
Board will, as indicated in the letter, presume that the 
veteran does not want another Board hearing.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Psychiatric diagnoses of record include bipolar disorder 
and PTSD. 

3.  The veteran did not engage in combat with the enemy.  

4.  The only verified potential stressor has been determined 
to be of insufficient severity to support a diagnosis of PTSD 
by competent medical authority, and the occurrence of any 
other specific in-service stressful experience has not been 
corroborated by service records or other credible, supporting 
evidence.

5.  There is no competent evidence or opinion establishing 
that the veteran has a psychiatric disorder related to his 
military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for service 
connection for a psychiatric disorder, to include PTSD, has 
been accomplished.  

Through notice letters issued in December 2002 and July 2004, 
a March 1999 SOC, and SSOCs issued in March 2005 and June 
2005, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the December 2002 and July 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Furthermore, the veteran was requested to provide the RO with 
any evidence or information in his possession pertaining to 
his claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
indicated above, all four content of notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, VA 
receives a complete or substantially-complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In this case, documents meeting the VCAA's notice 
requirements were furnished to the veteran after the rating 
action on appeal.  However, such makes sense, inasmuch as the 
VCAA was not enacted until two years thereafter.  The Board 
also finds that the lack of any pre-adjudication notice in 
this case has not, in any way, prejudiced the veteran.  In 
this regard, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that, in this case, delay in issuing section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that the claim was fully developed and re-adjudicated after 
notice was provided.  As noted above, the RO's notice letters 
invited the veteran to identify or submit pertinent evidence 
in support of his claim, and the SOC and SSOCs notified him 
of the legal authority governing his claim, the evidence that 
had been considered, to date, and what was needed to 
substantiate the claim.  After the notice letters, SOC and 
SSOCs, the veteran was afforded an opportunity to respond.  
Aside from the VA records noted below, the veteran has not 
identified any other medical treatment provider from whom he 
wanted the RO to obtain records.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  His service medical and 
personnel records are associated with the claims file, along 
with treatment records from the VA Medical Center (VAMC) in 
Togus, Northampton, Cheshire.  In connection with his claim, 
the appellant has been afforded multiple VA examinations, the 
reports of which are of record.  Moreover, the Army unit that 
would most likely be able to verify the veteran's claimed 
stressor allegedly occurring at Fort Hood, Texas, has 
provided a response to the RO's efforts to corroborate the 
claimed stressor.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the claim for service connection for a 
psychiatric disorder to include PTSD that needs to be 
obtained.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision the claim on appeal.  

II. Analysis

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or from aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as psychosis, which develop to a compensable 
degree (10 percent for psychoses) within a prescribed period 
after discharge from service (one year for psychosis) 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2004).  While 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree.  38 C.F.R. § 3.307(c).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
claimed in-service stressor(s) occurred.  38 C.F.R. § 
3.304(f).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003). See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The Board observes that service medical records are silent as 
to complaints, findings, or diagnosis of any psychiatric 
disorder.  In September 1990, the veteran was afforded a 
medical examination in connection with an enlistment with the 
Army Reserves.  At that time, many years after his separation 
for active duty in 1978, he was assessed as entirely normal 
from a psychiatric standpoint.  

Post service medical records indicate that the veteran first 
had psychiatric hospitalization in 1992.  Hospitalization 
records from 1993 reflect the veteran's hospitalization for a 
chief complaint "It's the booze."  His earlier 
hospitalization in 1992 was also associated with alcohol.  
The veteran reported problems with drinking since he was 6.  
He also recounted his military service and specifically 
reported the absence of problems during military service.  He 
identified onset of his problems associated with an auto 
accident in 1991.  Diagnoses were bipolar disorder, NOS; 
dementia associated with alcoholism, psychological factors 
affecting physical condition and alcohol dependence.  Other 
records reflect that the veteran received a $12,000 
settlement after the accident, which he promptly spent on 
alcohol and prostitutes.  A private hospitalization occurred 
in June 1995, at which time the veteran was admitted for 
"mental problems"; his final diagnosis was alcohol 
dependence, rule out dysthymic disorder and rule out 
cyclothymic disorder.  

More recent clinical records from various VA and private 
facilities together with Social Security medical records 
recognize variously characterized mental disorders, to 
include PTSD, bipolar disorder, anxiety related personality 
disorder along with substance abuse disorders.  

Turning first to the matter of PTSD, the Board notes that the 
veteran principally advances several alleged service related 
stressors.  He asserts that he guarded nuclear weapons while 
stationed in Germany, which was very stressful to him and 
supposedly caused a nervous breakdown.  He also claims to 
have been a back-up military policeman at a crime scene where 
someone had been shot during a drug dispute while stationed 
at Fort Hood, Texas.  The incident allegedly took place 
around Thanksgiving, and the victim's family was hysterical, 
with pieces of the victims head allegedly in the family 
dinner.  The veteran claims to have been involved in securing 
the crime scene.  He also mentioned having witnessed an auto 
accident with fatalities while at Fort Hood. 

The veteran does not allege, the record does not reflect, 
combat service, and, as indicated above, none of his alleged 
stressors are related to combat.  Hence, his assertions, 
alone, are insufficient to establish the occurrence of any 
claimed stressor(s).  

Here, however, searches through the National Personnel 
Records Center in 2004 and February 2005 did not produce any 
additional medical or other records to support the claim.  
Further, Fort Hood was unable to verify the claimed 
shooting/crime scene incident (or any other claimed 
stressor), and no further efforts in this regard are 
warranted.  The veteran has indicated that he was unaware of 
the names of the people allegedly involved in the shooting 
incident or the auto accident that he supposedly witnessed, 
and, apart from the unit contacted at Fort Hood, there is no 
other source or other records to assist in verifying the 
occurrence of the claimed stressor(s). 

Most recently, the veteran was afforded a VA mental disorders 
examination on May 2, 2005.  During that examination, he 
emphasized the shooting incident as an in-service stressful 
experience.  The examiner diagnosed PTSD, as well as alcohol 
and polysubstance abuse.  However, after the RO later advised 
the examiner that the only potential stressor that had been 
verified involved the guarding of nuclear weapons (shooting 
incident had not been verified), the examiner concluded that 
it was not likely that guarding the weapons was severe enough 
to support a PTSD diagnosis.  

Thus, even if the if the Board were to accept (as the RO did) 
that the veteran's personnel records corroborate one of the 
veteran's claimed stressors-the guarding of nuclear 
weapons-that stressor has been deemed medically insufficient 
to support a diagnosis of PTSD.  

Under these circumstances, the Board must conclude that 
record does not reflect a verified or verifiable stressor 
sufficient to support a diagnosis of, and grant of service 
connection for, PTSD.

The Board also finds that the record does not provide a basis 
for establishing service connection for any acquired 
psychiatric disability other than PTSD.  As noted above, the 
veteran also has been diagnosed with bipolar disorder, a 
psychosis.  However, bipolar disorder was first diagnosed in 
1993-many years after the veteran's discharge from active 
military service in 1978.  Hence, there is no competent 
evidence of psychosis in service or within the first year 
following his discharge from active service.  The fact that 
bipolar disorder was not diagnosed for approximately 15 years 
after service is a factor that weighs against a finding of 
service connection for any psychiatric disorder other than 
PTSD.  See, e.g., Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Significantly, the record also includes no competent 
medical opinion establishing a nexus between any psychiatric 
disability other than PTSD that has been diagnosed post-
service, and the veteran's active military service, and 
neither he nor his representative has alluded to the 
existence of any such opinion.  

In addition to the objective evidence, the Board has 
considered the veteran's assertions of a relationship between 
current psychiatric disability and his military service.  
However, as a layman without the appropriate medical training 
and expertise, he simply is not competent to provide a 
probative (persuasive) opinion on a medical matter, to 
include the diagnosis of a specific disability or opinion as 
to the origins of a specific disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

For all the foregoing reasons, the claim for service 
connection for   In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the- doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


